UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7147


YESENIA CORTEZ RAMIREZ,

                      Petitioner – Appellant,

          v.

WARDEN ANGELA RAWSKI,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:15-cv-04631-MGL)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yesenia Cortez Ramirez, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Caroline M. Scrantom, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yesenia Cortez Ramirez seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2254 (2012) petition.

The   district     court    referred   this     case     to   a   magistrate    judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                        The magistrate

judge recommended that relief be denied and advised Ramirez that

failure      to    file      timely,       specific       objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                          Wright v.

Collins, 766 F.2d 841, 845 46 (4th Cir. 1985); see also Thomas

v.    Arn,   474   U.S.    140   (1985).       Ramirez    has     waived   appellate

review of her claims of ineffective assistance of counsel and

actual innocence by failing to file specific objections after

receiving proper notice.           To the extent Ramirez filed specific

objections to the magistrate judge’s statement that the court

would not consider filings Ramirez had not signed, we conclude

that Ramirez fails to make “a substantial showing of the denial

of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2012); see

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).



                                           2
     Accordingly,      we   deny   a   certificate   of    appealability       and

dismiss the appeal.         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately    presented      in   the

materials     before   this   court    and   argument     would   not    aid   the

decisional process.

                                                                        DISMISSED




                                        3